Upon motion for rehearing appellant says that we failed to discuss his assignment in regard to there being no allegation in the indictment, and no proof as to what the Texas  Kentucky Company was, whether or not it was a corporation. The allegation in the indictment is, that appellant, agent of the Texas 
Kentucky Company, did sell liquor, etc., in Houston County. If there is any motion to quash we have failed to find it in the record, nor was there any exception as to the failure to prove whether or not said Texas  Kentucky Company was a corporation, joint stock company, co-partnership or an individual. This allegation is entirely unnecessary. The allegation should have been direct, charging appellant with the offense, without alleging his agency for any concern or person. *Page 606 
It is not one of those essential averments to the validity of the indictment. Texas  Kentucky Company is really not involved in this case, only Simon Weil.
We do not believe it is necessary to allege whether the same was a corporation, joint stock company, co-partnership or an individual. See Lucas v. State, 39 Tex.Crim. Rep.; 44 S.W. Rep., 825; Brown v. State, 43 S.W. Rep., 986.
Appellant discusses at length his assignment to the effect that the court erred in holding from the facts of this case that the sale was in Houston County; that the facts show the sale occurred in Harris County. We do not deem it necessary to reiterate or further discuss this question than was done in the original opinion. The fact, as insisted on, that the State was bound by the contents of the letter introduced by defendant, is not correct. It was competent for the State to prove the facts were otherwise. The statement in the letter was a mere recital to the effect that a letter had been received by appellant from prosecutor ordering the whisky, and that he would comply therewith. Prosecutor, however, was introduced and testified that he wrote no such letter. Now, if it be true, as suggested by appellant, that some one else might have written the letter and signed his name to it, if appellant had introduced this letter he says in his letter he had received, then he might urge his position with some show of reason, but his failure to introduce this aspect of the case or produce that letter, it occurs to us, militates against his insistence. The motion for rehearing is overruled.
Rehearing overruled.